Title: To George Washington from Samuel Vaughan, 28 July 1795
From: Vaughan, Samuel
To: Washington, George


          
            Dear Sir,
            London 28th July 1795.
          
          It is with pleasure I take up my pen to renew an acquaintance with an Illustrious Character I have ever respected & admired, and to introduce to You my Son Benjamens amiable family who are embarking in the Ocean Capt. Howard for New York. My amiable Daughter in Law & seven Children are accompanied by my Daughter Sarah and the Revd Mr Merrick, a worthy & respectable character, who has resided for some time in my Sons family to superintend the Education of the elder branches of his Children.
          Permit me to request Your kind attention towards them, and I hope it will not be long before my Son will have the honor of paying his personal respects to Your Excellency.
          As a sincere friend to America, I hope it will long keep out of the troubles that are agitating in Europe, & enjoy the fruits of that peaceful System, which will give health Vigor and strength to a Country and a Constitution that are fast advancing to a Maturity superiour to any in the Annals of History.
          In proportion as we correct our own Commercial Systems, we shall I trust form a stronger tie and connection with America, but we have yet to make some sacrafices to our selves, & to our own habits & prejudices, before we can liberalize our own plans, for our own benefits; & as all are directed by a wise over ruling

providence, it will I trust lead us at last to the Blessings of peace and to the cultivation of those objects that are calculated to promote the happiness & welfare of Society. That You may long enjoy the pleasing reflextions of having so essentially contributed Your share to these great purposes is my sincere wish & am with respectful compliments to Mrs Washington. Dear Sir, Your assured & obedt hble Servt
          
            Saml Vaughan
          
        